DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	 Claims 1-226 are cancelled. Claims 227-255 were added on April 29, 2020.


Election/Restrictions
3.	Applicant's election with traverse of Group I in the reply filed on August 2, 2021 is acknowledged.  The traversal is on the ground(s) that the composition components of Group I are lyophilized; while the composition components of Group II are not lyophilized and comprise a pH sensitive composition comprising one or more enteric polymers. Additionally, the compositions of Groups I and II share common structural features. This is not found persuasive because the inventions as claimed have a materially different design, mode of operation, function, or effect; and the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention of Group I as claimed has a materially different design, mode of operation, function, or effect.  Applicants have not stated on the record that Groups I and II are obvious variants.  The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 241-255 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or August 2, 2021. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.  Claims 227-230, 233-238, and 240 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 227-230, 233-238, and 240
are determined to be directed to natural products. The rationale for this determination is explained below.  Claims 227-230, 233-238, and 240 are determined to be directed to a natural product and do not recite something “significantly different” then the natural product. Natural products are “judicial exemptions”. 
Claim 227 recites a pharmaceutical composition comprising a purified bacterial mixture comprising of bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the bacterial strains are lyophilized. The amino acid sequences of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 10, and SEQ ID NO:11 are not “markedly different” in structure than naturally occurring sequences of the specific bacteria. Furthermore, the composition includes naturally occurring 16S RNA from 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring bacterial species. The composition does not change the structure of the naturally occurring naturally occurring sequences within the bacterial mixture. 
Additionally, the composition claims as a whole do not recite something significantly different from the judicial exceptions because the components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements are recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 20173).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a natural product, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 227-228 and 234-240 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Maltzahn et al., (WO 2014121298 published August, 2014 priority to Feb. 2013).


Von Maltzahn et al., disclose compositions for populating the gastrointestinal tract of a subject are described. Methods include administering to a subject a therapeutic composition comprising a purified population of spore-forming bacteria produced by providing a fecal material and subjecting the material to a treatment step resulting in purification of spore- forming bacteria. Methods include administering an amount effective to engraft and/or augment in the gastrointestinal tract [abstract].  Von Maltzahn et al., disclose a therapeutic composition comprising a purified population of spore-forming bacteria or bacteria having a substantial activity of spore-forming bacteria, in an amount effective to populate the gastrointestinal tract of a mammalian subject to whom the therapeutic composition is administered.
Table 1 below shows a List of Operational Taxonomic Units (OTU) with taxonomic assignments made to Genus, Species, and Phylogenetic Clade. Clade membership of bacterial OTUs is based on 16S sequence data. Clades are defined based on the topology of a phylogenetic tree that is constructed from full-length 16S sequences using maximum likelihood methods familiar to individuals with ordinary skill in the art of phylogenetics. Clades are constructed to ensure that all OTUs in a given clade are: (i) within a specified number of bootstrap supported nodes from one another, Bacteroides uniformis [para. 0092]. It is noted that Von Maltzahn et al., disclose a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences from Phascolarctobacterium faecium, Fusobacterium ulcerans, Bacteroides dorei, Bacteroides uniformis, Subdoligranulum sp, Paraprevotella xylaniphila, Parabacteroides johnsonii, Alistipes sp JC136, Parabacteroides gordonii, Eubacterium limosum and Parabacteroides distasonis [See Table 1]. SEQ ID NOs:1-11 are the wild type 
Von Maltzahn et al., disclose the bacterial composition is preferentially administered by oral administration [para. 0159]. This preferentially includes oral administration, or by an oral or nasal tube (including nasogastric, nasojejunal, oral gastric, or oral jejunal). The bacterial composition can be administered to at least one region of the gastrointestinal tract, including the mouth, esophagus, stomach, small intestine, large intestine, and rectum. In some embodiments, it is administered to all regions of the gastrointestinal tract [para. 0159]. If the composition is administered colonoscopically or even if the subject has an oral administration, the subject can have a colon-cleansing preparation. The colon-cleansing preparation can facilitate proper use of the colonoscope or other administration devices, it can also maximize the proportion of the bacterial composition relative to the other organisms previously residing in the gastrointestinal tract of the subject [para. 160].  The bacterial compositions are included in combination therapy with one or more anti-microbial agents, which include antibacterial agents, anti-fungal agents, anti-viral agents and anti-parasitic agents [para. 0167].   The bacterial compositions are included in  combination therapy with one or more corticosteroids, mesalazine, mesalamine, sulfasalazine, sulfasalazine derivatives, immunosuppressive 
The bacterial compositions can be administered orally in the form of medicaments such as powders, capsules, tablets, gels or liquids [para. 0159].  The bacterial mixture suspension can be freeze-dried to a powder [para. 0145]. After drying, the powder can be blended to an appropriate potency, and mixed with other cultures and/or a filler such as microcrystalline cellulose for consistency and ease of handling [para. 0146]. There are generally preparations according to various techniques such as lyophilization. The bacterial compositions can be formulated into a variety of forms and administered by a number of different means. The compositions can be administered orally, in formulations containing conventionally acceptable carriers, adjuvants, and vehicles as desired [para. 0210]. Solid dosage forms for oral administration include capsules, tablets, caplets, pills, troches, lozenges, powders, and granules. Suitable polymers include, but are not limited to: cellulosic polymers such as hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxypropyl methyl cellulose (HPMC), methyl cellulose, ethyl cellulose, cellulose acetate, cellulose acetate phthalate, cellulose acetate trimellitate, hydroxypropylmethyl cellulose phthalate, hydroxypropyl methyl cellulose succinate and carboxymethylcellulose sodium; acrylic acid polymers and copolymers, such as those formed from acrylic acid, methacrylic acid, methyl acrylate, ammonio methylacrylate, ethyl acrylate, methyl methacrylate and/or ethyl methacrylate 
It is noted that claim 240 does not further limit the components of the instantly claimed composition. Rather claim 240 is drawn to the response of an administered subject. Since the Patent Office does not have the facilities for examining and comparing applicants’ bacterial mixture composition with the bacterial mixture composition of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Therefore, Von Maltzahn et al., disclose the instantly claimed pharmaceutical composition and the rejected claim limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 227-240 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al., (WO 2014121298 published August, 2014 priority to Feb. 2013) in view of Pitt et al., (Cancer Research; 76(16); August 2016, 4602-7 Published Online July 29, 2016). 
The claims are drawn to a pharmaceutical composition comprising a purified bacterial mixture comprising of bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the bacterial strains are lyophilized.

Pitt et al., teach equilibrium linking the intestinal microbiota, the intestinal epithelium, and the host immune system establishes host health and homeostasis, with perturbations of this balance resulting in chronic inflammatory and autoimmune immunopathologies. The mutualistic symbiosis between gut microbiota and host immunity raises the possibility that dysbiosis of the intestinal content also influences the outcome of cancer immunotherapy. Pitt et al., presents findings that specific gut-resident bacteria determine the immunotherapeutic responses associated with CTLA-4 checkpoint blockade. This evidence teaches differences in the microbiome accounting for the significant heterogeneity in therapeutic and immunopathologic responses to immune checkpoint therapies. Pitt et al., teach improving the therapeutic coverage of immune checkpoint inhibitors, and potentially limit their immune-mediated toxicity, through the use of adjunctive “oncomicrobiotics” that indirectly promote beneficial immune responses through optimizing the gut microbiome [abstract].  
Pitt et al., teach alteration of the Gut Microbiota Impacts the Action of Immune Checkpoint Inhibitors [page 4603, col. 1].  Pitt et al., teach anticancer efficacy of CTLA-4 blockade relies on the gut microbiota [page 4603, col. 2]. Certain gut microbiota 
To identify particular bacterial species affected by this dysregulation, we performed high-throughput pyrosequencing of 16S ribosomal RNA gene amplicons from murine feces. This analysis indicated that a single injection of anti-CTLA-4 mAb could significantly affect the microbiome at the genus level. CTLA-4 blockade induced a rapid underrepresentation Bacteroidales family members in feces. Using this information, we investigated how recolonization of antibiotics-treated or GF mice with a selection of Bacteroides spp. might affect the antitumoral efficacy of anti-CTLA-4 mAb. Bacteroides species and a combination of Bacteroides species were each identified as species that could restore anti-CTLA-4 mAb–mediated anticancer responses. Notably, the restoration of efficacy seen on oral feeding with Bacteroides correlated with induced Th1 immune responses in tumor-draining lymph nodes and greater DC maturation in tumor beds [page 4603, col. 2]. To confirm that these findings were of clinical relevance, we analyzed the gut microbiome composition in metastatic melanoma patients before and after ipilimumab treatment. Three distinct microbiome clusters were revealed, for which segregation was determined by the Bacteroides and Prevotella genera (Alloprevotella/Prevotella driving cluster A and distinct Bacteroides spp. driving clusters B and C) [page 4605, col. 2].
Pitt et al., teach a role for other gut microbiota in the efficacy of immune-mediated tumor control and other ICBs Like ipilimumab, antibodies that inhibit human 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Pitt et al’s anti-cancer agents to Von Maltzahn et al., pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA in order to improve the therapeutic coverage of immune checkpoint inhibitors, and potentially limit their immune-mediated toxicity, while promoting beneficial immune responses by optimizing the gut microbiome. 
One of ordinary skill in the art would have a reasonable expectation of success.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Moreover, the prior art teach the synergistic effect when the components are in combination.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA and incorporate well-known anti-cancer drugs where there is no change in the respective function of the bacterial strains or anticancer drugs, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9.	Claims 227-240 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,576,136. Although the claims at issue are not identical, they are not patentably distinct from each other because pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 99% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the bacterial strains are lyophilized.

Double Patenting
10.	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/421,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a pharmaceutical composition comprising a purified bacterial mixture consisting of 
While the reference application recites a method of treating cancer comprising administering the same pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 99% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11.  The dependent claims in both applications are drawn to the same anti-cancer agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
11.	Claims 227-240  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 57-59, 61, 64-65, and 71-73 of copending Application No. 16/472,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are drawn to a pharmaceutical composition comprising a purified bacterial mixture wherein the bacterial strains are lyophilized. The reference application recites the same compositions comprising the same purified bacterial mixture identified by strain name instead of by 16S rDNA.  Furthermore, the dependent claims in both applications are drawn to the same anti-cancer agents, formulations, and excipients.




Double Patenting
12.	Claims 227, 234 and 240 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of copending Application No. 16/631,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are pharmaceutical composition comprising intestinal bacterial strains using the  same16S rDNA sequences. Furthermore, the claims in both applications are drawn to the induction of T cell proliferation or activation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
13.	Claims 227-230, 238-239 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 11, 21, 23-28,56,60 and 67
of copending Application No. 16/968,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are drawn to purified bacterial mixture comprises bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity to SEQ ID NO:3 
The reference application recites the same compositions comprising the same purified bacterial mixture identified by the16S rDNA sequence.  Furthermore, the dependent claims in both applications are drawn to lyophilized bacterial strains, formulations and excipients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Pertinent Art

14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Stritzker et al., (US Patent Pub. 2008/0193373 published August 2008) teach a composition comprising an immune checkpoint inhibitor and a bacterial formulation comprising Subdoligranulum sp., Alistipes sp., Clostridium sp., Bacteroides sp., and/or  Ruminococcus sp.; an anti-cancer agent, and/or therapeutic agents and any mode of administration not limited to oral and gut administration.


Conclusion


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645